OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS
                             AUSTIN




Honorable 8. #. Llster, M. D.,Chairman
Texas Prison Board
2nd National Bank Bullding
Houston, Texar
Dear Slr:




                                      ly adopt ruoh moda8
                                            ruoh punishment




                                           The #trap to be
                                      over two and one-
Banorable 9. M. Llster,     page   2




     and such report CJOto be made by such offloer exe-
     outing the order of the Prlron Comml88Ion, shall
     state the nsme of the oonvlot whipped, the number
     of stroks8 admlnl8tersd, the size of the 8trap
     ucled,the time and plsoe thereof, In whore prer-
     enoe 8ame was done, and the aause thereof. The
     Prlron Comml88Ion rho11 make a seal-annual report
     of the whlpplng of oonvIot8 to the dlatrlot Judge
     of the county where ruoh whIppIng ooourred, who
     shall report the rams to the grand jury, whloh
     shall make Inve8tIgmtlon thereof, if they deem
     same advisable. The utmost oare muet be urea by
     the offloer exeoutlng the order of the Comml88Ion
     not to break the rkin of the prisoner whipped, and
     any person guilty  of whlpplng a prlaoner more larh-
     ea than ae provided herein, or rtrlklng a prlaoner,
     exoept In 8elf-defense, shall be fined not less
     than twenty-fire nor more than two huntlrsdma
     fifty dollar8 antilm?rI80nea In Jail not le88
     than thirty days nor more than #Ix months."
     (Unasrroorlng aura.1
          In 1927 the Board of Prlran Uamml88lonerr ~88 abollohml
ana there was rubrtltutee thereior a new body. the Texar Prlran
Board, to manage ana oontrol ths Terre Prlro~~Syrtem. 'tits
1927, 40th Leg., Oh. 222.
          The Aot of 1887 provldl   for th8 Tsxaa Prison B0arU
8peoIfloally repealed artIol8s 616 thro     6WX? of Title 108
of the Revfred Clvll Statute8 of Texso,
                                 y      1 26. Hone of thrrr
                                        T
artloler related to punishment ta be ldrlnlrtered to 0onvlot8.
No artlolrr of the Penal Code wers exprssslr rsp8aled and 6hs
Aat oontalned no general repealing olaure.
            Instead,   Beation   34    (Aate   1927,   40th Leg. p. QQ6)
provIas6:
            "If any reotlon or provIsIon of this hot rhall
     oontravent   the terms of the Conrtltutloa of this
     State, or be otherwIse held lnvalltlfor any rearan,
     the same ahall not affeot   the validity of the remaln-
iirmorableS. W. Ll@ter, page S


          1% i8 lnoumbcnt upon ~~~detexwlne whether Artlole
349 of the Fenal CoQe (hot being 4xpr4881y repealed) 1s
in oonfllot vlth aw of th4 provlrione of the Aot of lQE?,
or is otherwIse inOperatiV0. we believe tllmt it IS.
          hrtlale 6166j, Veruantr Annatrted Clvll Ststutes,
(Sea. 11, Ch. 212, Aots 1027) reads In part 8a follows:
           ** l l The maaagor, with the oonsent 01 the Tour
    Frl4on Board, ShSll h4v4 paver ta pr48Orib4   cearonabl4
    rules an6 regulations gaveming the human4 trerrtment,
    training and dI8oIplln* of prl8aner8,   and to make pro-
    ViSiOll iOr the 84p8r4tiOtl and 4l48@if;O#ltlOnOf FrlS-
    oners   sooorblng to sex, OOlOr:,age, health, oarrl lbil-
    lty, Sud oharaoter of oftoner upon which the cantf otion
    et the prisoner was 8ooured.a

          ArtIela 6lk5824,(840. Sl, Uh. EU,   Aots 19277)reads
as follor8:
          "Any   eerflmt,guard or oOkzar oftloer or eaplor*e
     ot the prlron #retem Of 6D.18state, who ehrfl innidt
         punishment upon a pri8oner not authorlrwl b;l the
     "3 88 Of the prI(lOnS~St@m, shall be guilty of an &I-
     r
     eatit, an& upon oonrlotlcn thereof, shall be puni@hOd
     as preratlbed by law, and It oh411 b4 the duty Ot the
     manqyer to make oomplaint before the proper oftioer
     of any aaunt In vhloh ruoh 4rrault Was aoRImi8t4dUp-
     on ouah prisoner.  Pravltled,that In a11 oases vhere nny
     person Is &aarged by aonplalnt or lndicataentwith BII
     nttense against 4 prisoner, prl8on4r8 Ma ax-prl8aner8
     #hall be permitted to tecfltr.’
           It I8 readily apparent that Artlale 6166j now governs
tralnlng and dlsolpllnc at grlronrrr ?cn8the manager of the
prison system 1s luthorised, with th4 aon44nt at the board,to
preocwlbe r4asonttblerules and regulrrtlonsin respeot thereto.
Of oourse,  the Word ldi4OIplln4' aont4mplatea pU?I#hm4nt, 4~34
8ueh may be corporal punlrhment. In aadltion, under Art1014
616624, supca, the word apun18hm4nt~ I4 so used and any ser-
geant, @ard or other offloer or employee at the prlra~I~~s~
lnfllctlng any punlshmsnt  ~lnetl         by the rulea
Honorable 6. M. Llrter, pa$s 4


guilty of an aeaault.
           For   yet   mother   reason, Artlole 349 of the Penal
Code lr lnoperatlre. In that 8rtlol0, oorporal punlrhment,
vhlpplng, mar be lnfllotad only upon m         of the tpLEp
-8nd      Artlols 349 doer not undertake to define what 18
meant by *priaonem of the third olaaa.* Thhrterm vaa do-
flnrd ln Artlole 6184 of the Rwlm4   Glril l)tatuter,19U5,
but thla Artlole VILIlrprerrly repra1.d by the hot of lQ#?.
          For thorr rearonr it lr ow oplnlon and mu uv
rdvlrod that Artlolr 849 of the Penal Cod8 ir mennlnglorr
and inoperative; that under Artlole 6166j of Vernon@8 hano-
tintedCivil 6tEtUtO8, the pUIki8bPInt tbt Uy ti infiiOt@d
upon prironerr la that prororlbed by the reasonable ruler
of the manager, vlth thr oonront o? the prison &buariI,
                                                      ant3
ruoh may lneluds oorporal punlrbaont.
                                          very truly   Jo=8




                                                ame8 D. 9mulUn
JDSl Jr                                                 A8818taZlt